IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2022 Term                      FILED
                                  _______________
                                                                    June 7, 2022
                                    No. 20-0765                       released at 3:00 p.m.
                                                                  EDYTHE NASH GAISER, CLERK
                                  _______________                 SUPREME COURT OF APPEALS
                                                                       OF WEST VIRGINIA

                              STATE OF WEST VIRGINIA,
                                     Respondent,

                                           v.

                               DAVID GILBERT RIFFLE,
                                     Petitioner.

         ________________________________________________________

                   Appeal from the Circuit Court of Braxton County
                      The Honorable Richard Facemire, Judge
                              Civil Action No. 19-F-5

                                     AFFIRMED

         ________________________________________________________

                                Submitted: April 5, 2022
                                  Filed: June 7, 2022

 M. Tyler Mason, Esq.                           Patrick Morrisey, Esq.
 Hughart Law Office                             Attorney General
 Sissonville, West Virginia                     Lindsay See, Esq.
 Counsel for the Petitioner                     Solicitor General
                                                Katherine M. Smith, Esq.
                                                Assistant Attorney General
                                                Charleston, West Virginia
                                                Counsel for the Respondent

CHIEF JUSTICE HUTCHISON delivered the Opinion of the Court.

JUSTICE BUNN did not participate in the decision in this case.

JUSTICE WOOTON dissents and reserves the right to file a dissenting opinion.
                          SYLLABUS BY THE COURT

   1.      “The Supreme Court of Appeals reviews sentencing orders . . . under a

deferential abuse of discretion standard, unless the order violates statutory or

constitutional commands.” Syl. Pt. 1, in part, State v. Lucas, 201 W.Va. 271, 496 S.E.2d

221 (1997).



   2.     A circuit court does not violate a defendant’s due process right to appeal

when it corrects a sentence that is void ab initio by imposing a more severe punishment

that comports with the penalty provided for in the applicable statute.



   3.     “Sentences imposed by the trial court, if within statutory limits and if not

based on some [im]permissible factor, are not subject to appellate review.” Syl. Pt. 4,

State v. Goodnight, 169 W. Va. 366, 287 S.E.2d 504 (1982).




                                          i
HUTCHISON, Chief Justice:

                Following entry of Petitioner David Gilbert Riffle’s guilty plea to one count

of solicitation of a minor in violation of West Virginia Code § 61-3C-14b(b) (2016), 1 the

circuit court misread the statute and erroneously sentenced petitioner to an indeterminate

term of incarceration rather than a determinate term as provided for in the statute. Petitioner

later appealed and, although his conviction was upheld, this Court reversed the sentencing

order and remanded the matter for the limited purpose of correcting the illegal sentence.

See State v. Riffle, No. 19-0843, 2020 WL 4355303 (W. Va., July 30, 2020) (memorandum

decision). On remand, the circuit court imposed a sentence within the parameters of the

statute but that petitioner contends amounts to a more severe sentence than the one

originally imposed, in violation of his constitutional right to due process. Upon careful

consideration of the parties’ briefs and oral arguments, appendix record, and pertinent legal




           West Virginia Code § 61-3C-14b(b) provides:
       1




                       Any person over the age of eighteen who uses a
                computer in the manner proscribed by the provisions of
                subsection (a) of this section and who additionally engages in
                any overt act designed to bring himself or herself into the
                minor’s, or the person believed to be a minor’s, physical
                presence with the intent to engage in any sexual activity or
                conduct with such a minor that is prohibited by law, is guilty
                of a felony and shall be fined not more than $25,000 or
                imprisoned in a state correctional facility for a determinate
                sentence of not less than five nor more than thirty years, or
                both: Provided, That subsection (a) shall be deemed a lesser
                included offense to that created by this subsection.

                                              1
authority, and for the reasons stated below, we find that petitioner’s due process rights were

not violated by the imposition of the corrected sentence and affirm the circuit court’s order.




                         I. Factual and Procedural Background

              On February 5, 2019, petitioner was indicted by a Braxton County grand jury

on twenty felony charges relating to the solicitation and use of obscene matter involving a

minor. 2 Specifically,


                     Petitioner, a forty-three year old adult male, using the
              screen name “davidg324”, engaged in conversations on the Kik
              application (an application used for instant messaging) with an
              individual whom he believed to be a thirteen year-old girl from
              Minnesota from November 8, 2017, to December 8, 2017. The
              individual with whom petitioner messaged was actually a
              Homeland Security Agent, an adult over the age of majority.

Riffle, at *1. According to the criminal complaint, petitioner sent the individual whom he

believed to be a thirteen-year-old girl approximately sixty photos “mostly of himself in

various stages of dress ranging from his fire department uniform to shorts to partially nudes

and nudity.” Approximately twenty-six of the photographs were of petitioner’s penis.

Petitioner also requested pictures of the individual whom he believed to be thirteen years

old, informing her that he “wouldn’t tell or show anyone.” Petitioner “planned to travel to



         Petitioner was charged with one count of solicitation of a minor via computer to
       2


travel and engage the minor in prohibited sexual activity, in violation of West Virginia
Code § 61-3C-14b(b) (2016); one count of solicitation of a minor via computer, in violation
of West Virginia Code § 61-3C-14b(a) (2016); and eighteen counts of use of obscene
matter with intent to seduce a minor, in violation of West Virginia Code § 61-8A-4 (2016).

                                              2
see the ‘13 year old female’ on or about the second week of January, but because of

scheduling issues could not make the trip.” The criminal complaint further stated that

petitioner “admitted to sending the pictures of his penis and having sexually based

conversations with what [sic] he believed to be a 13 year old female.”


                Petitioner pled guilty on March 21, 2019, to one count of solicitation of a

minor via computer to travel and engage the minor in prohibited sexual activity (“soliciting

a minor”), in violation of West Virginia Code § 61-3C-14b(b), and three counts of use of
                                                             3




obscene matter with intent to seduce a minor, in violation of West Virginia Code § 61-8A-

4 (2016).
            4




       3
           See n.1, supra.

           West Virginia Code § 61-8A-4 provides:
       4




                       Any adult, having knowledge of the character of the
                matter, who knows or believes that a person is a minor at least
                four years younger than the adult, and distributes, offers to
                distribute or displays by any means any obscene matter to the
                person who is known or believed to be a minor at least four
                years younger than the adult, and such distribution, offer to
                distribute, or display is undertaken with the intent or for the
                purpose of facilitating the sexual seduction or abuse of the
                minor, is guilty of a felony and, upon conviction thereof, shall
                be fined not more than $25,000, or imprisoned in a state
                correctional facility for not more than five years, or both. For
                a second and each subsequent commission of such offense,
                such person is guilty of a felony and, upon conviction, shall be
                fined not more than $50,000 or imprisoned in a state
                correctional facility for not more than ten years, or both.

                                               3
             At the plea hearing, the circuit court ordered a pre-sentence investigation and

set the matter for sentencing on May 7, 2019. However, petitioner failed to appear for

sentencing, and the circuit court issued a capias and bench warrant for his arrest. It was

later determined that petitioner had fled to South Carolina. He was apprehended and

appeared before the circuit court on August 8, 2019, for sentencing.


             At the August 8, 2019, sentencing hearing, the circuit court remarked that

petitioner


             ha[s] failed to accept responsibility for the offenses for which
             you committed [sic]. I don’t see any remorse. A matter of fact,
                                   5


             during the interview for the pre-sentence investigation report,
             you didn’t appear to remember anything. And you said that was
             because you were under the influence of drugs, in the matter. I


              According to the Forensic Psychological Evaluation of petitioner that was
             5


performed in connection with this case, petitioner

             [u]nderstood that he is accused of “supposedly texting
             someone who said they were under age.” [He] asserted that he
             had no memory of the alleged acts. He stated that he would get
             high and “set and text people all over the world” and had no
             recollection of texting an underage girl or asking her about her
             sexual experiences. He stated that the past year was a “blur” to
             him. He does not know if it was drugs or a black out thing. . . .
             He claimed that his attorney has not reviewed the specific
             details of the accusations with him, but of what he knows of
             those accusations he remembers nothing and is “entirely a
             blank.” He professed not to remember what he might have told
             police. Of the offenses he said he “can’t see [himself] doing
             it.”

         The pre-sentence investigation report similarly noted that petitioner “has not
accepted responsibility for the crimes for which he has been convicted and has expressed
little remorse for the same.”

                                            4
              seriously question that. In fact, the record shows that you were
              communicating electronically with somebody that you thought
              was a 13-year-old girl. Unfortunately for you, that was a
              federal agent. If you are under the influence you should have
              not been able to operate a computer, and should be able to have
              [sic] communicate [sic] effectively with an undercover officer,
              who was pretending to be a 13-year-old girl, and responding
              and enticing what you thought was a 13-year-old girl to meet
              you, and engage in sexual activity. You have a lengthy criminal
              history. 6 You’ve been offered opportunities previously, in the
              matter, but you failed to learn by your prior mistakes. Based
              upon what I believe is a serious drug addiction problem, based
              upon your lengthy criminal history, the antisocial attitude that
              you have, in the matter, based upon what I believe is a sporadic
              employment history, I believe there is a substantial likelihood
              that you will commit another crime if granted probation or
              conditional discharge. I believe you are in need of correctional
              treatment to be more effectively served in a correctional
              institution.

(Footnote added).



              Although West Virginia Code § 61-3C-14b(b) provides for a determinate

prison sentence of not less than five nor more than thirty years, the circuit court

inadvertently imposed an indeterminate sentence of “not less than five (5) nor more than

thirty (30) years in the penitentiary[.]” For the offenses of use of obscene matter with the
                                         7




         Petitioner’s criminal history includes, among other things, guilty pleas to charges
       6


of assault, felony grand larceny, misdemeanor grand larceny, petit larceny, manufacturing
marijuana, domestic assault, and violation of a protective order (two counts). Additionally,
petitioner pled no contest to charges of petit larceny, battery (twice), and domestic battery.

        The written plea offer dated February 14, 2019, that was signed by petitioner, his
       7


counsel, and the prosecuting attorney, and the plea hearing order entered on March 27,
2019, correctly recounted that the penalty of imprisonment for a violation of West Virginia
                                                                              Continued . . .
                                              5
intent to seduce a minor, the circuit court ordered that petitioner be sentenced to a prison

term of five years for each of the three counts. See W. Va. Code § 61-8A-4. The court

ordered that the sentences “run consecutively for a total of not less than twenty (20) years

nor more than thirty (30) years.”


                Petitioner subsequently appealed his convictions and sentences on several

grounds including, relevant to this appeal, that he was ordered to serve an illegal sentence

on the offense of soliciting a minor. Petitioner argued that the circuit court improperly

sentenced him to an indeterminate sentence of five to thirty years of incarceration instead

of a determinate sentence, as provided in West Virginia Code § 61-3C-14b(b). See Riffle,

at *2-3. This Court agreed with petitioner that the sentence imposed was illegal, reversed

the sentencing order, and remanded the matter to the circuit court for the exclusive purpose

of “correct[ing] the sentencing order to a determinate sentence to comport with West

Virginia Code § 61-3C-14b(b).” Id. at *3. Otherwise, petitioner’s convictions were

affirmed.
            8




Code § 61-3C-14b(b) is “a determinate sentence of not less than five nor more than thirty
years” in a state correctional facility.

         On appeal of his convictions and sentence, petitioner also argued that he entered
       8


into his guilty plea without being fully informed or fully understanding the potential
penalty he faced, as required by Rule 11(c) of the West Virginia Rules of Criminal
Procedure; that his sentence was so severe and disproportionate to the crimes committed
so as to constitute cruel and unusual punishment; and that he was suffering from a mental
disease or defect at the time the alleged crimes were committed such that a supplemental
competency evaluation should have been conducted. See Riffle, at *2-3. As noted above,
this Court affirmed petitioner’s convictions and reversed and remanded the sentencing
                                                                            Continued . . .
                                             6
              A re-sentencing hearing was conducted on August 24, 2020. Petitioner’s

counsel argued that there was “actually not a victim [of petitioner’s crimes]. It was a

Homeland Security officer in the State of Minnesota[,]” and “it’s very unrealistic that

[petitioner] ever would’ve traveled to Minnesota to meet with this young lady” because he

did not have the financial resources to purchase a bus or plane ticket or a working vehicle

that would have been able to transport him there. Petitioner personally addressed the court,

stating that he took full responsibility for his actions; declaring that it was “only a one-time

thing[;]” and that “the real victims of this crime is [sic] my family and my – my kids and
         9




the people that I used to help as I – as I worked as a fire fighter and EMT.” Petitioner

sought the minimum sentence for the soliciting a minor charge and requested concurrent

sentencing.


              Prior to imposing the corrected sentence, the circuit court readily

acknowledged its error in originally ordering petitioner to serve an indeterminate five-to-

thirty-year term of incarceration. As it did during the initial sentencing hearing, the court

then noted petitioner’s failure to accept responsibility for his conduct; lengthy criminal

history; the deliberate nature of the offenses; petitioner’s anti-social attitude; and serious

problem with drug addiction. According to the circuit court, petitioner “knew exactly what




order only with respect to the circuit court’s error in ordering petitioner to serve an
indeterminate prison term. See id. at *3.

      In fact, petitioner exchanged text messages with the Homeland Security officer
       9


whom he believed to be a thirteen-year-old girl for approximately one month.

                                               7
he was doing. . . . he was soliciting sexual relationships with a minor girl. And the fact that

it happened to be an undercover officer doesn’t mitigate or justify the acts for which [sic]

the [petitioner] did.” The circuit court further noted that while the presentence investigation

report reflected that petitioner told the probation officer that he “didn’t remember anything

about [his criminal conduct], that he was under the influence of drugs and he didn’t

remember anything that happened[,] . . . . today, he seems to have some memory of what

happened.” Accordingly, the circuit court sentenced petitioner to a determinate thirty-year

term in the penitentiary on the soliciting a minor charge and, as before, imposed sentences

of five years each on the three counts of use of obscene matter with the intent to seduce a

minor. The court ordered all of the sentences to run consecutively for a total of forty-five

years in prison.


              Petitioner thereafter filed a motion to correct illegal sentence pursuant to

Rule 35(a) of the West Virginia Rules of Criminal Procedure on the ground that the

determinate sentence violated his constitutional right to due process. Petitioner argued that

due process prohibits circuit courts from imposing a harsher punishment “‘[u]pon a

defendant’s conviction at retrial following prosecution of a successful appeal . . . and the

original sentence must act as a ceiling above which no additional penalty is permitted.’”

Syl. Pt. 3, in part, State v. Varlas, 243 W. Va. 447, 844 S.E.2d 688 (2020) (quoting Syl. Pt.

1, in part, State v. Gwinn, 169 W. Va. 456, 288 S.E.2d 533 (1982)). See also Syl. Pt. 2,

State v. Eden, 163 W. Va. 370, 256 S.E.2d 868 (1979) (holding that “[a] defendant who is

convicted of an offense in a trial before a justice of the peace and exercises his statutory


                                              8
right to obtain a trial De novo in the circuit court is denied due process when, upon

conviction at his second trial, the sentencing judge imposes a heavier penalty than the

original sentence. W. Va. Const. art. 3, s 10.”). Petitioner argued that the imposition of the

determinate thirty-year prison sentence for the offense of soliciting a minor amounted to a

harsher punishment than the original indeterminate five-to-thirty-year sentence violating

his absolute right to appeal and resulting in a chilling effect on other defendants who wish

to appeal an illegal sentence.


              By order entered on September 9, 2020, the circuit court denied petitioner’s

Rule 35(a) motion. The circuit court again acknowledged its “oversight and error” in

originally sentencing petitioner on the soliciting a minor charge to an indeterminate

sentence “when the statute called for a determinate sentence[,]” and explained that it had

clearly intended, in the original sentencing order, “to sentence [petitioner] to the maximum

allowable by law on all counts,” including ordering all sentences to run consecutively. The

court’s order recounted that which it included in its previous sentencing orders in support

of the sentences imposed. The circuit court subsequently entered a sentencing order on
                         10




September 15, 2020, from which petitioner now appeals.




         The circuit court’s order also stated that the original and corrected sentences were
       10


otherwise consistent with each other. We note that petitioner’s only challenge to the
corrected sentencing order is that the determinate thirty-year term of incarceration is
impermissibly harsher than the five-to-thirty-year indeterminate term originally imposed.

                                              9
                                   II. Standard of Review

               This Court “reviews sentencing orders . . . under a deferential abuse of

discretion standard, unless the order violates statutory or constitutional commands.” Syl.

Pt. 1, in part, State v. Lucas, 201 W. Va. 271, 496 S.E.2d 221 (1997).



                                        III. Discussion

               Upon entry of petitioner’s guilty plea to one count of soliciting a minor, the

circuit court misread West Virginia Code § 61-3C-14b(b), which provided for a penalty of

imprisonment of “a determinate sentence of not less than five nor more than thirty years[.]”

Instead of imposing a definite term of incarceration that comported with the statute, the

circuit court inadvertently sentenced petitioner to an indefinite term of five to thirty years.

Petitioner’s original sentence was illegal and, therefore, void ab initio. “[W]here the statute

provides for a determinate sentence and an indeterminate sentence is imposed, such

sentence is void.” State ex rel. Truslow v. Boles, 148 W. Va. 707, 709, 137 S.E.2d 235, 236

(1964). See State ex rel. Nicholson v. Boles, 148 W. Va. 229, 234, 134 S.E.2d 576, 579

(1964) (“[A] sentence in a criminal case which is not imposed in strict conformity to the

penalty prescribed by statute is . . . void.”).


               Following petitioner’s successful appeal of his illegal sentence, the circuit

court imposed a corrected sentence that conformed to the penalty prescribed by the statute,

but which petitioner contends amounts to a harsher punishment. Petitioner argues that he

instituted his initial appeal under the protection afforded by Varlas, which “guaranteed his


                                                  10
constitutional right to an appeal without ‘fear that he [would] receive a heavier sentence on

retrial[.]’” Id. at 451, 844 S.E.2d at 692 (quoting Eden, 163 W. Va. at 382, 256 S.E.2d at

875). According to petitioner, the circuit court’s imposition of the harsher penalty upon

remand will have “a chilling effect . . . on other defendants who wish to appeal an illegal

sentence” and violated his right to constitutional due process.


              The State counters that the prohibition on harsher punishments espoused in

Varlas is not applicable to petitioner’s case. Petitioner succeeded on appeal only as to the

circuit court’s error in imposing an illegal sentence and the matter was remanded for the

limited purpose of correcting that sentence, resulting in the imposition of a legal sentence

that was within the limits of West Virginia Code § 61-3C-14b(b). According to the State,

because an illegal sentence is a void sentence that may be corrected at any time, the

“chilling effect” on a defendant’s constitutional due process right to appeal that sentence

is not present. We agree.


              In Varlas, the defendant was convicted of first-degree attempted sexual abuse

and second-degree sexual assault. For the latter offense, he was sentenced to ten to twenty-

five years in prison, which sentence was suspended in favor of five years’ probation. 243

W. Va. at 449, 844 S.E.2d at 690. The defendant successfully appealed his convictions,

and the case was remanded for a new trial. See id. The defendant was retried and

reconvicted of the same offenses, and he was again sentenced to a ten-to-twenty-five-year

prison term for the offense of second-degree sexual assault; however, the circuit court

refused to suspend that sentence in favor of probation. See id. The defendant in Varlas

                                             11
appealed the sentencing order on the ground that it “violat[ed] this Court’s precedent

prohibiting harsher penalties upon reconviction post-appeal[.]” Id. at 450, 433 S.E.2d at

691.


              On appeal in Varlas, we reiterated our due process concerns relating to the

imposition of harsher penalties following a successful appeal of a conviction:


              “When a defendant refuses to prosecute an appeal to which he
              is entitled by law for fear he will receive a heavier sentence on
              retrial, he has been denied his right to appeal. The decision not
              to appeal is the defendant’s but the necessity of making the
              decision is forced upon him by the State. The State is in effect
              imposing conditions upon the defendant’s right to appeal by
              telling him that he has the right, but that by exercising it he
              risks a harsher sentence.

              ....


              “Protection of the criminal defendant’s fundamental right to
              appeal and avoidance of any possible vindictiveness in
              resentencing would force us to hold that upon a defendant’s
              conviction at retrial following prosecution of a successful
              appeal, imposition by the sentencing court of an increased
              sentence violates due process and the original sentence must
              act as a ceiling above which no additional penalty is
              permitted.”

Id. at 451, 452, 844 S.E.2d at 692, 693 (quoting Eden, 163 W. Va. at 382, 384, 256 S.E.2d

at 875, 876) (emphasis added). We thus held in syllabus point three of Varlas that “‘[u]pon

a defendant’s conviction at retrial following prosecution of a successful appeal, imposition

by the sentencing court of an increased sentence violates due process and the original

sentence must act as a ceiling above which no additional penalty is permitted.’ Syllabus


                                             12
Point 1, in part, State v. Gwinn, 169 W. Va. 456, 288 S.E.2d 533 (1982).” Varlas, 243 W.

Va. at 689, 844 S.E.2d at 689, syl. pt. 3 (emphasis added).


              Thus, in Varlas, we reaffirmed that a defendant who succeeds in appealing

his conviction and is retried and reconvicted of the same offenses must be shielded from a
                            11
vindictive sentencing judge and should not be forced to forego his right to appeal for fear

he will receive a more severe sentence if reconvicted in a new trial. Our due process

concerns, however, presupposed that the defendant’s original sentence conformed to the

penalty provided for in the applicable statute and was, in that regard, a lawful, valid

sentence. Furthermore, in Varlas, we found there to be error in the conviction thereby

warranting a new trial that resulted in a reconviction. Those circumstances are not present


        Vindictiveness in resentencing refers to retaliation against a defendant for having
       11


successfully challenged his conviction:

                      Due process of law, then, requires that vindictiveness
              against a defendant for having successfully attacked his first
              conviction must play no part in the sentence he receives after a
              new trial. And since the fear of such vindictiveness may
              unconstitutionally deter a defendant’s exercise of the right to
              appeal or collaterally attack his first conviction, due process
              also requires that a defendant be freed of apprehension of such
              a retaliatory motivation on the part of the sentencing judge.

North Carolina v. Pearce, 395 U.S. 711, 725 (1969), overruled by Alabama v. Smith, 490
U.S. 794, 795 (1989) (holding that “no presumption of vindictiveness arises when the first
sentence was based upon a guilty plea, and the second [increased] sentence follows a trial”
after the defendant succeeds in having his guilty plea vacated). Because petitioner
affirmatively states that he does not believe that the sentencing judge acted vindictively in
imposing the corrected sentence, we do not address whether there was any likelihood that
vindictiveness played a part in the imposition of that sentence. Accord Varlas, 243 W. Va.
at 451, 844 S.E.2d at 692 (declining to address vindictiveness “because it is not implicated
on these facts, nor has Mr. Varlas argued that it is”).
                                             13
here. In petitioner’s initial appeal, we upheld his plea agreement and reversed only the

sentencing order because the circuit court mistakenly imposed an illegal sentence by

ordering that petitioner serve an indeterminate rather than a determinate sentence in

conformity with the statute. See Riffle at *3.


              As a rule, an illegal sentence is a void sentence and “being a nullity, may be

superseded by a valid sentence[.]” State ex rel. Rucker v. Boles, 149 W. Va. 190, 192, 139

S.E.2d 265, 267 (1969). Petitioner’s void sentence, having no legal effect, “created no

rights and neither impaired nor affected any right.” State v. Babbel, 813 P.2d 86, 88 (Utah

1991). Thus, the circuit court’s correction of that sentence “stands on a different footing

from the correction of an error in a conviction.” Id. Indeed, although petitioner’s illegal

sentence came to light through his appeal to this Court, we “simply recognized in effect

the clear power of the trial court to correct an illegal sentence, irrespective of the appeal.

The trial court has this power at any time, whether before or after an appeal, and even if

there is no appeal.” Id. See W. Va. R. Crim. P. 35(a) (“The court may correct an illegal

sentence at any time . . . .”). Furthermore, pursuant to Rule 35(a), an illegal sentence may




                                             14
                                                                         12                  13
be corrected at the behest of not only the defendant, but also the State or circuit court.

We are unaware of any legal authority prohibiting a circuit court from correcting an illegal

sentence where the lawful sentence to be imposed is a more severe punishment. To the

contrary, “[a]n increase in sentence where the original sentence is void is the ‘most

common exception to the general rule prohibiting enhancement of an imposed sentence.’”

Cline v. State, 571 So.2d 368, 369-70 (Ala. Crim. App. 1990). See Safrit v. Garrison, 623

F.2d 330, 332 (4th Cir. 1980) (“It is clear, of course, that a void or illegal sentence may be

corrected, even though the correction may result in an increase in the sentence.”). See also

Annotation, Power of Court to Increase Severity of Unlawful Sentence-Modern Status, 28

A.L.R.4th 147, 152 (1984) (“The rule followed by most jurisdictions is that an unlawful

sentence is of no legal effect, allowing the court to correct the sentence by imposing lawful

terms at any time the illegality is discovered, regardless of whether the correction involves

an increase. . . .”). Ultimately then, the circuit court “did the only thing it could do in

[petitioner’s] case. He had not been sentenced, since no sentence permitted by law had

been imposed upon him. Consequently, the [corrected] sentence[e] . . . was the first lawful

sentence imposed upon him and did not in any fashion violate his right to due process[.]”


       12
          See e.g., State ex rel. Daye v. McBride, 222 W. Va. 17, 20, 658 S.E.2d 547, 550
(2007) (State filed Rule 35(a) motion “to correct the sentencing order, contending that a
life sentence was mandatory under [the applicable statute] …. [and] the judge entered an
order which ‘corrected’ the initial sentence and ordered that the [defendant] be confined to
a correctional facility for life pursuant to [the applicable statute]”).

         See e.g., State v. Cookman, 240 W. Va. 527, 532 n.7, 813 S.E.2d 769, 774 n.7
       13


(2018) (acknowledging that “a court may correct an illegal sentence sua sponte” (citations
omitted)).

                                             15
Baker v. State, 473 So.2d 1127, 1128 (Ala. Crim. App. 1984). See also Reyes v. United

States, 262 F.2d 801, 801-02 (5th Cir. 1959) (holding that correction of an illegal sentence

with a more severe sentence “does not violate the constitutional right of a convicted

person”); Babbel, 813 P.2d at 88 (reasoning that “a defendant is not likely to appeal a

sentence that is unlawfully lenient, and there is, therefore, minimal chilling effect on the

right to appeal”); State v. Koch, 606 A.2d 875, 878 (N.J. Super. Ct. Law Div.1991) (holding

that “it is not a violation of due process to resentence a defendant to a more severe sentence

following a retrial, where the resentencing merely corrects a previously illegal sentence in

order to comply with the original trial court’s intentions”).



               Accordingly, we hold that a circuit court does not violate a defendant’s due

process right to appeal when it corrects a sentence that is void ab initio by imposing a more

severe punishment that comports with the penalty provided for in the applicable statute. 14




              Finally, it is beyond cavil that “‘[t]he Legislature has [the] power to create

and define crimes and fix their punishment[,]’” and that it is the circuit court’s role to
                                               15




       14
         As have other courts, we do not foreclose the possibility that “‘there may be
circumstances under which even a corrected illegal sentence may be fundamentally unfair
[and] thus violative of due process.’” Babbel, 831 P.2d at 88 (quoting State v. Delmondo,
696 P.2d 344, 346 (Haw.1985)) (emphasis added). However, we do not view petitioner’s
corrected sentence to fall within that exception.

          Syl. Pt. 2, State v. Butler, 239 W. Va. 168, 799 S.E.2d 718 (2017) (quoting Syl.
       15


Pt. 2, in part, State v. Woodward, 68 W.Va. 66, 69 S.E. 385 (1910)).

                                             16
impose punishment within those parameters. As we have held, “[s]entences imposed by

the trial court, if within statutory limits and if not based on some [im]permissible factor,

are not subject to appellate review.” Syl. Pt. 4, State v. Goodnight, 169 W. Va. 366, 287

S.E.2d 504 (1982). The circuit court was thus vested with the discretion to impose a

sentence within the parameters of West Virginia Code § 61-3C-14b(b), and the court did

precisely that. Further, petitioner does not contend that the lawful, corrected sentence was

based on any impermissible factor. The circuit court informed the parties that it had

originally intended to impose the maximum prison term allowed under the statute,

including running all sentences consecutively, based upon petitioner’s failure to accept

responsibility for his crimes, lengthy criminal history, the deliberate nature of the offenses,

his anti-social attitude, and serious problem with drug addiction. Because the circuit court

acted well within its discretion in imposing petitioner’s corrected sentence, we find no error

in the sentencing order.


                                       IV. Conclusion

               For the reasons stated above, we affirm the circuit court’s September 15,

2020, order.


                                                                                    Affirmed.




                                              17